ACCEPTED
                                                                                     01-15-00645-CV
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                                9/8/2015 11:44:27 AM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK

                             No. 01-15-00645-CV

PROPHET RONALD DWAYNE       §                     IN THE FIRST      FILED IN
                                                             1st COURT OF APPEALS
WHITFIELD,                  §                                    HOUSTON, TEXAS
    Appellant,              §                                9/8/2015 11:44:27 AM
                            §                     COURT    OFCHRISTOPHER
                                                              APPEALS A. PRINE
                                                                     Clerk
v.                          §
                            §
CLEAR LAKE NISSAN and       §
SANTANDER CONSUMER USA, INC.§,                    HOUSTON, TEXAS
    Appellees.              §

           APPELLEE SANTANDER CONSUMER USA, INC.’S
                   DESIGNATION OF COUNSEL

      COMES NOW, Santander Consumer USA, Inc. (“SCUSA”) Appellee herein,

and designates DONALD L. TURBYFILL as lead counsel and designates VICKI W.

HART and DEBORAH C. S. RIHERD as additional counsel on appeal.

      1.    DONALD L. TURBYFILL is lead counsel and VICKI W. HART is co-

counsel for SCUSA in the underlying cause of action.

      2.    Pursuant to Tex. R. App. P. 6.2, SCUSA designates DONALD L.

TURBYFILL as lead counsel and designates VICKI W. HART and DEBORAH C.

S. RIHERD as additional counsel on appeal.

      3.    The necessary information for counsel is as follows:
 DONALD L. TURBYFILL                          VICKI W. HART
 State Bar of Texas No. 20296380              State Bar of Texas No. 24046037
 Devlin, Naylor & Turbyfill, P.L.L.C.         Devlin, Naylor & Turbyfill, P.L.L.C.
 4801 Woodway, Suite 420 West                 4801 Woodway, Suite 420 West
 Houston, Texas 77056-1805                    Houston, Texas 77056-1805
 (713) 622-8338 [PHONE]                       (713) 622-8338 [PHONE]
 (713) 586-7053 [FACSIMILE]                   (713) 586-7053 [FACSIMILE]
 dturbyfill@dntlaw.com [E-MAIL]               vhart@dntlaw.com [E-MAIL]



 DEBORAH C. S. RIHERD
 State Bar of Texas No. 24038904
 Devlin, Naylor & Turbyfill, P.L.L.C.
 4801 Woodway, Suite 420 West
 Houston, Texas 77056-1805
 (713) 622-8338 [PHONE]
 (713) 586-7053 [FACSIMILE]
 driherd@dntlaw.com [E-MAIL]

      4.       For these reasons, SCUSA asks the Court to instruct the clerk to change

the record to reflect that DONALD L. TURBYFILL, VICKI W. HART and

DEBORAH C. S. RIHERD are counsel for Appellee SANTANDER CONSUMER

USA, INC. in this case on appeal.

      WHEREFORE, PREMISES CONSIDERED, Appellee, SANTANDER

CONSUMER USA, INC. requests this Court to instruct the clerk to change the record

to reflect that DONALD L. TURBYFILL, VICKI W. HART and DEBORAH C. S.

RIHERD are counsel for SCUSA and for such other and further relief to which it may

be entitled.

Appellee Santander Consumer USA, Inc.'s Designation of Counsel                       2
                                  Respectfully submitted,

                                  DEVLIN, NAYLOR & TURBYFILL, P.L.L.C.



                                  DONALD L. TURBYFILL
                                  State Bar of Texas No. 20296380
                                  dturbyfill@dntlaw.com [E-MAIL]
                                  DEBORAH C. S. RIHERD
                                  State Bar of Texas No. 24038904
                                  driherd@dntlaw.com [E-MAIL]
                                  VICKI W. HART
                                  State Bar of Texas No. 24046037
                                  vhart@dntlaw.com [E-MAIL]
                                  4801 Woodway, Suite 420 West
                                  Houston, Texas 77056-1805
                                  (713) 622-8338 [PHONE]
                                  (713) 586-7053 [FACSIMILE]
                                  ATTORNEYS FOR APPELLEE
                                  SANTANDER CONSUMER USA, INC.




Appellee Santander Consumer USA, Inc.'s Designation of Counsel           3
                           CERTIFICATE OF SERVICE

       The undersigned does hereby certify that a true and correct copy of the above
and foregoing instrument was served upon the following parties either electronically
through an electronic filing manager or in the alternative served by fax prior to 5:00
p.m., in person, by mail, commercial delivery service, or email on September 8, 2015:

Prophet Ronald Dwayne Whitfield                 Daniel C. Pappas
7522 La Salette Street                          dcp@danielcpappaspc.com
Houston, Texas 77021                            DANIEL C. PAPPAS, P.C.
(832) 822-5696 [PHONE]                          4615 Southwest Freeway, Suite 600
APPELLANT, pro se                               Houston, Texas 77027
                                                (713) 621-5222 [PHONE]
                                                (713) 621-7094 [FACSIMILE]
                                                ATTORNEY FOR APPELLEE
                                                CLEAR LAKE NISSAN




                                         DEBORAH C. S. RIHERD




Appellee Santander Consumer USA, Inc.'s Designation of Counsel                      4